DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 and 21 are pending wherein claims 3, 6, 8 and 16 are amended, claims 17-20 are canceled and claim 21 is new. 

Status of Previous Rejections 
	The previous rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Suga et al. (EP 2 835 434) is withdrawn in view of the Applicant’s Declaration under 37 CFR §1.132 submitted on July 22, 2022. 

Response to Declaration under 37 CFR §1.132
The Declaration under 37 CFR 1.132 filed July 22, 2022 is sufficient to overcome the rejection of claims 1-16 based upon Suga et al. (EP 2 835 434) as it demonstrates the criticality of the heat treatment times/temperatures in order to achieve the claimed complex grain boundary layer with both gamma prime and M23C6 carbide, specifically the criticality of the temperature range of the first step where Suga et al. (EP ‘434) requires that the temperature be no higher than 800⁰C (1472⁰F) and the first step heat treatment range of the instant invention is from 843 to 954⁰C (1550 to 1750⁰F) on page 6 of the Declaration.


Allowable Subject Matter
Claims 1-16 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest a method for heat treating alloy compositions containing 18.5 to 20.5 weight percent chromium, 9 to 11 weight percent cobalt, 8 to 9 weight percent molybdenum, 1.38 to 1.65 weight percent aluminum, up to 1.5 weight percent iron, 1.90 to 2.30 weight percent titanium, 0.04 to 0.08 weight percent, up to 0.15 weight percent silicon, up to 0.015 weight percent phosphorus, up to 0.015 weight percent sulfur, 0.003 to 0.01 weight percent boron, up to 0.2 weight percent niobium, up to 0.5 weight percent tungsten, up to 0.1 weight percent tantalum, up to 0.1 weight percent copper, up to 0.3 weight percent manganese, up to 0.1 weight percent zirconium, balance nickel, comprising heating the alloy at a temperature between 1550 to 1750⁰F for at least 2 hours, and then heating the alloy composition at a lower temperature between 1300 and 1550⁰F for at least 2 hours, thereby forming an alloy having a complex grain boundary layer containing gamma prime and M23C6 carbide. The Declaration under 37 CFR 1.132 filed July 22, 2022 is sufficient to overcome the rejection of claims 1-16 based upon Suga et al. (EP 2 835 434) as it demonstrates the criticality of the heat treatment times/temperatures in order to achieve the claimed complex grain boundary layer with both gamma prime and M23C6 carbide, specifically the criticality of the temperature range of the first step where Suga et al. (EP ‘434) requires that the temperature be no higher than 800⁰C (1472⁰F) and the first step heat treatment range of the instant invention is from 843 to 954⁰C (1550 to 1750⁰F) on page 6 of the Declaration.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759